Case 6:20-cv-00632-ADA Document 14-17 Filed 08/31/20 Page 1of5

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF TEXAS

 

WACO DIVISION
PROVEN NETWORKS, LLC
Plaintiff, Case No. 6:20-cv-00632-ADA
Vv.
HEWLETT PACKARD ENTERPRISE COM- JURY TRIAL DEMANDED

PANY and ARUBA NETWORKS, INC.,

Defendants.

 

 

DECLARATION OF WILLIAM TAYLOR IN SUPPORT OF DEFENDANTS’ MOTION
TO DISMISS FOR FAILURE TO STATE A CLAIM AND IMPROPER VENUE, OR, IN
THE ALTERNATIVE, TRANSFER PURSUANT TO 28 U.S.C. § 1404
Case 6:20-cv-00632-ADA Document 14-17 Filed 08/31/20 Page 2 of 5

I, William (Bill) Taylor, hereby declare as follows:

1. Tam an employee of Aruba Networks, Inc. (“Aruba”). I have been an employee of
Aruba since November 14, 2016. I previously worked for Hewlett-Packard for twelve years, and
for Hewlett Packard Enterprise Company (“HPE”) for a brief period after Hewlett-Packard split
into HP Incorporated and HPE. The facts set forth herein are true and correct to the best of my
knowledge and are based on my own personal knowledge and/or I have been informed of the
information. If called upon to testify as a witness, I could and would competently testify thereto.

2. I submit this declaration in support of the motion to dismiss for failure to state a
claim and improper venue, or, in the alternative, transfer pursuant to 28 U.S.C. § 1404. I under-
stand that the Plaintiff Proven Networks (“Plaintiff”) filed this lawsuit on July 14, 2020.

2. My title at Aruba is Sales Director of South Central Enterprise. As part of my duties
in that position, I manage the Aruba Enterprise South Central sales team.

4. Aruba’s headquarters are located at 3333 Scott Blvd, Santa Clara, California 95054.
https://www.arubanetworks.com/company/about-us/.

a I have reviewed a map of the Western District of Texas, https://www.jus-
tice.gov/usao-wdtx/offices-western-district-texas, and Aruba has no offices in the Western District
of Texas. Nor does Aruba have any offices in Texas.

6. I understand that the Plaintiff in this lawsuit has alleged that Aruba has an office
located at 16601 Blanco Rd., #120, San Antonio, Texas. Aruba does not have, nor has it ever had,
an office at this address, or any other address, in San Antonio. Aruba does not list 16601 Blanco
Rd., #120, San Antonio, Texas, or any other Texas location, as an address on its website.
https://www.arubanetworks.com/company/contact-us/. Nor does Aruba’s website list a telephone

number in the Western District of Texas. https:/Awww.arubanetworks.com/company/contact-us/.
Case 6:20-cv-00632-ADA Document 14-17 Filed 08/31/20 Page 3 of 5

L T understand that the Plaintiff further states that HPE has an office at 14231 Tandem
Blvd., Austin, Texas 78728. This is an office of HPE, not Aruba. Aruba employees do not have
access to the HPE’s Austin office with their Aruba employee badges unless they specifically re-
quest and are granted access. If an Aruba employee wishes to visit this office, they must first
request badge access to the building or visit the lobby desk to gain entry. They must also reserve
a meeting room space in advance or look for an open desk, if available, in the free address work-
space.

8. Aruba does not maintain any products or any information about its products at
HPE’s Austin office. Aruba employees do not use HPE’s Austin office to ship or receive Aruba
products to be sold to customers.

9, Aruba employs over 7,000 employees globally. See Ex. A. As of July 14, 2020,
which I understand is the date that Plaintiff filed this lawsuit, thirty-one Aruba employees work
within the Western District of Texas—all from their homes, or, in two cases, from a customer’s
facility. As of the execution of this declaration, I understand these facts have not changed.

10. Attached as Exhibit B is the complete list of Aruba employees as of July 18, 2020.
Thirty-one of the listed Aruba employees work within the Western District of Texas (I will refer
to them hereinafter as “Aruba Employees”), which are shown in the summary charts attached as
Exhibits C-R. As shown in the charts, and as Aruba does not have an office within the Western
District of Texas, these employees work from their homes.

11. Of these thirty-one employees, Exhibit B identifies twenty-four employees as tele-
workers including myself. This is shown by the “TNOS” designation in Column DZ (Workplace
Type Description), which stands for “Teleworker-Standard.”

12. Exhibit B identifies William Lee as “OFSW — Off Site Standard Non-Teleworker.”
Case 6:20-cv-00632-ADA Document 14-17 Filed 08/31/20 Page 4of5

However, this designation is an error. I confirmed that Mr. Lee is a teleworker. Ex. E.

13. Exhibit B identifies the following employees as “ONDO,” which stands for “On
Site Dedicated Office Standard”: Trazy Alonzo, Jay McNealy, Ramiro Rocha, Paul Howatson,
Will Taylor, and Nandakumar Ammaiyappan.

14. I confirmed that Ramiro Rocha does not reside in the Western District of Texas.
Be P,

15. | Jay McNealy and Paul Howatson are designated ONDO. However, these designa-
tions are errors—before COVID shutdowns, they worked from a customer’s facility. Ex. P. Nei-
ther Mr. McNealy nor Mr. Howatson go to HPE’s Austin office. Ex. P.

16. The ONDO designation for Trazy Alonzo, Will Taylor, and Nandakumar Ammai-
yappan is an error. Each of these employees is a teleworker. I confirmed that Trazy Alonzo has
never been to the Austin office, and that Will Taylor has only gone to HPE’s Austin office once to
drop off paperwork. Exs. D, Q. I also confirmed that Nandakumar Ammaiyappan only visits
HPE’s Austin office approximately four or five times a month. Ex. K.

17. Aruba does not exercise any possession or control over the Aruba Employees’ per-
sonal residences. Aruba does not own or lease any portion of their personal residences. Nor does
Aruba pay for or reimburse any portion of their rent or mortgage.

18. None of the Aruba Employees use their personal address on any Aruba materials,
such as email signatures. There is no Aruba signage outside of any of their personal residences.

19. Aruba does not condition employment of the Aruba Employees on storing, distrib-
uting, or selling products from their personal residences. The Aruba Employees do not store,
distribute, or sell Aruba’s products from their personal residences.

20. | Among the Aruba Employees, some are provided product samples by Aruba to help
Case 6:20-cv-00632-ADA Document 14-17 Filed 08/31/20 Page 5of5

them understand the products that they support. These products are not for sale or distribution to
customers and have been designated by Aruba as “for internal use only.”

21. Customers do not visit the personal residences of the Aruba Employees. Aruba’s
company policies prohibit employees from using their personal residences for such business pur-
poses, such as in-person business meetings.

22. | Whencustomers purchase products, the products are shipped directly from Aruba’s
facilities (which are outside of Texas) to the customer.

23. The Aruba Employees support customers that are located both within and outside
of the Western District of Texas.

24. None of the Aruba Employees are required to work from or live within the Western
District of Texas. Among the thirty-one Aruba Employees, four commute to customer sites within

the Western District of Texas on an as needed basis. Exs. P, Q.

I declare under penalty of perjury that the foregoing is true and correct.

Executed on August 31, 2020.

 

William Taylor
